DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s election of Group III (Invention III) and SEQ ID NOs: 3, 19,  and 32 in the reply filed on 05/27/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.

2.	Claim 13 is under consideration in this Office Action.


Title
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	

Claim Objection
4.	Claim 13 is objected to for depending on nonelected claim 1.  Appropriate correction is required.
For examination purposes it is assumed that claim 13 recites the subject matter of claim 1. 



Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd Paragraph
5.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

6.	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 encompasses a promoter comprising a -10 type box and a -35 type box separated from one another by a linker section, wherein each box consists of a respective nucleotide sequence with a respective score obtainable by assigning a value to each nucleotide at each position according to table 1 for the -10 type box and according to table 2 for the -35 type box, and wherein the score for the -10 type box is at least 497 and for the -35 type box is at least 179, and wherein the linker section has a length of at least 14 nucleotides and an A/T content of at least 57%.  However, the claim is vague and indefinite since the specific nucleotide sequence SEQ ID NO and structure of the promoter is not known and not recited in the claim.  For examination purposes it assumed that the promoter is not limited to a specific nucleotide sequence and structure.   



Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claim is drawn to a broad and widely varying genus of methods of increasing catalase expression or activity in a prokaryotic host cell, comprising the step of introducing into the host cell a nucleic acid comprising a genus of promoters operably linked to a gene coding for a catalase where said promoter comprising a -10 type box and a -35 type box separated from one another by a linker section, wherein each box consists of a respective nucleotide sequence with a respective score obtainable by assigning a value to each nucleotide at each position according to table 1 for the -10 type box and according to table 2 for the -35 type box, and wherein the score for the -10 type box is at least 497 and for the -35 type box is at least 179, and wherein the linker section has a length of at least 14 nucleotides and an A/T content of at least 57% including any variants and mutants thereof.
According to MPEP 2163:   
“For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)…”

According to MPEP 2163.02:   
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”

The specification as originally filed does not disclose a representative number of species encompassed by the claimed genus by actual reduction to practice.  The specification as originally filed does not provide a correlation between function and structure to enable one of ordinary skill in the art to predict which nucleotide sequences and structures of the promoter correlate with a promoter that increases the expression and/or activity of any gene coding for a catalase.  The specification as originally filed discloses the promoter according comprising the nucleotide sequence of SEQ ID NO: 56, nucleic acid comprising said promoter operably linked to katA gene encoding catalase.
Hence, the specification does not provide sufficient written description to inform one of ordinary skill in the art that applicants were in possession at the time the application was filed of the claimed genus methods of increasing catalase expression or activity in a prokaryotic host cell, comprising the step of introducing into the host cell a nucleic acid comprising a genus of promoters operably linked to a gene coding for a catalase where said promoter comprising a -10 type box and a -35 type box separated from one another by a linker section, wherein each box consists of a respective nucleotide sequence with a respective score obtainable by assigning a value to each nucleotide at each position according to table 1 for the -10 type box and according to table 2 for the -35 type box, and wherein the score for the -10 type box is at least 497 and for the -35 type box is at least 179, and wherein the linker section has a length of at least 14 nucleotides and an A/T content of at least 57% including any variants and mutants thereof.



Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Herbig et al. (Mol. Microbiol., 41(4):849-59 (2001); IDS filed 10/22/2018) in view of Yeh et al. (Biochem. J., 455(2):185-93 (2013); IDS filed 10/22/2018), and Bagyan et al. (J Bacteriol. 1998 Apr; 180(8): 2057–2062; PTO 892).
Herbig et al. teach  promoters comprising a -10 box and a -35 box separated by a linker of 14 nucleotides which is bidirectional.  Herbig et al. teach are prokaryotic host cells comprising said promoters, fermentation methods and a method of increasing catalase expression or activity. See entire publication and summary especially Results section, Experimental Procedures,  and pages 850-854 and 857-858.

Yeh et al. teach promoters comprising a -10 box and a -35 box separated by a linker which can be up to 18 nucleotides long.  Yeh et al. teach promoters comprising a -10 box and a -35 box separated by a linker which can be selected from SEQ ID NO: 19-31 and 32-42, respectively.  See entire publication and abstract especially MATERIALS AND METHODS section, Results section, and pages 186-191.

Bagyan et al. teaches the katx gene, which codes for the catalase in spores of Bacillus subtilis, and katx is essential for hydrogen peroxide resistance of the germinating spore (see entire publication and abstract especially MATERIALS AND METHODS section, RESULTS section, and pages 2057-2061)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to make the claimed invention by making a nucleic acid comprising the promoter of Herbig et al. or Yeh et al. operably linked to the katx gene of Bagyan et al., and introducing the nucleic acid into the prokaryotic host cells of Herbig et al.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to obtain a simple and efficient method to increase catalase expression or activity prokaryotic host cells.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because using recombinant biotechnology techniques to make nucleic acids comprising promoters and genes are known in the art as shown by the above reference teachings. Hence, the claimed invention as a whole is prima facie obvious.



Conclusion

11.	No claim is allowed.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652